Broyles, C. J.,
dissenting. The question of the removal of a case to the Federal court is determined by the facts set forth in the plaintiff’s petition and not by the- conclusions alleged therein; and it is for the court to determine from the facts alleged whether a cause of action is set out against the resident defendant. See, in this connection, Brown v. Massachusetts Mills, 7 Ga. App. 642 (67 *64S. E. 832); Williams v. Stewart, 115 Ga. 864 (2) (42 S. E. 256). The facts set forth in the instant petition fail to set out a cause of action against the resident defendant, and the court erred in denying the petition for removal filed by the nonresident defendant.